Exhibit No. 16 SMSA Palestine Acquisition Corp. File No.000-53343 Form 8-K Letterhead of S. W. Hatfield, CPA August 23, 2010 U. S. Securities and Exchange Commission treet, NE Washington, DC 20549 Gentlemen: On August 20, 2010, this Firm received a final draft copy of a Current Report on Form 8-K to be filed by SMSA Palestine Acquisition Corp. (SEC File # 000-53343 CIK: 1440476) (Company) reporting an Item 4.01 - Changes in Registrant’s Certifying Accountant. We have no disagreements with the statements made in the draft Form 8-K,Item 4.01 disclosures which we read. Yours truly, /s/ S. W. Hatfield, CPA S. W. Hatfield, CPA Dallas, Texas
